DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of:
Species D - SE1, SE2, SE3 are all different, corresponding to Fig. 3 and Claim 10; 
Species G - interlayers are in both location, corresponding to Fig. 3 embodiment 300c and Claims 1 and 6;
(I) Anode is graphite and SE1 is Li9.6P3S12, corresponding to Claim 10
(this is the corrected understanding of the SE1 species election – instead of “Li9.6P3Si12” as listed on pg. 3 the Election Response dated 01/11/2021 – since Claim 10 as filed on 06/20/2019 and as elected 01/11/2021 reads on the former but not the latter);
(II)  Cathode is LiNbO3-coated LNMO and SE3 is LZZO/PvDF/LiTFSI, corresponding to Claim 10;
(III) SE2 is LGPS, corresponding to Claim 10
in the reply filed on 01/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

After further consideration and conducting a search, Examiner withdraws the species election requirement between Species E, F, and G regarding the location of the interlayer (corresponding to Fig. 3 embodiments 300A, 300B, and 300C; claims 1 and 6 still read on such).
Claims 1-2, 6, 9-11, and 18-20 read on the above elected species, as stated in the reply filed on 01/11/2021. Claims 3-5, 7-8, and 12-17 are withdrawn from further consideration pursuant to 37 CFR species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2021.

Claim Status
Claims 3-5, 7-8, and 12-17 are withdrawn. Claims 1-2, 6, 9-11, and 18-20 are examined on their merits within this Office Action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 was filed before the mailing date of the first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:
Claim 1 introduces “a(n) [anode/solid electrolyte/cathode] member which is in the form of a layer” but then later refers to such as “the [anode/solid electrolyte/cathode] layer” (instead of “the [anode/solid electrolyte/cathode] member”.
Claims 6 and 11 introduce “an interlayer film”, but such is understood by Examiner to refer to the same element (reference numeral 110 and 310 in Figs. 1 and 3, for example) as “a co-extensive interlayer film” which was already introduced in claim 1 (on which claims 6 and 11 depend). 
Appropriate correction is required to establish correct antecedent in each instance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greier et al. (US 2012/0141881 A1).
Regarding claim 19, Greier discloses a solid-state lithium-ion battery cell (lithium ion cell, [0028]) comprising
an anode layer having a two-dimensional size and shape with opposing faces and a uniform thickness (negative electrode 420, Fig. 4), the anode layer comprising a mixture of particles of anode active material with particles of a first solid electrolyte composition (anolyte 462, Fig. 4; composite anode in [0036]);
a layer of solid electrolyte particles of a second electrolyte composition (electrolyte layer 460, Fig. 4; can contain one or more additional electrolyte layers per [0042]), the electrolyte layer having a two-dimensional size and shape and a uniform thickness (Fig. 4), the 
a cathode layer having a two-dimensional size and shape with opposing faces and a uniform thickness (positive electrode 440, Fig. 4), the cathode layer comprising a mixture of particles of cathode active material with particles of a third solid electrolyte composition (catholyte 464, Fig. 4; composite cathode in [0030] and Fig. 2C), the cathode layer having a first face lying against the opposing face of the layer of solid electrolyte particles (460 between 420/440 – see annotated Fig. 4 below);
a co-extensive interlayer film placed in face-to-face contact between opposing facial sides of the anode layer and the solid electrolyte layer or between opposing facial sides of the cathode layer and the solid electrolyte layer, or in both locations (second polymer electrolyte layer between electrolytes and ceramic electrolyte, [0035, 0039]);
the first solid electrolyte composition, the second solid electrolyte composition, and the third solid electrolyte composition being such that at least one of the solid electrolyte compositions is different from the other two solid electrolyte compositions (different electrolytes used so that anolyte layer is stable against anode and catholyte is stable against cathode to achieve high voltage, Abstract and [0031]; additional electrolyte layer between anolyte and catholyte can be included, [0042]).


    PNG
    media_image1.png
    803
    692
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greier et al. as applied to claim 19 above, and further in view of Nie et al. ("Interfaces Between Cathode and Electrolyte in Solid State Lithium Batteries: Challenges and Perspectives", Front. Chem. 2018).
Regarding claim 20, Greier discloses the limitations of claim 19 above but fails to disclose that the interlayer film comprisesa mixture of polyethylene oxide and lithium bis(trifluoromethanesulfonyl)imide.
lithium bis(trifluoromethanesulfonyl)imide, LiN(CF3SO2)2 (LiTFSI) – is beneficial in forming a polymer electrolyte layer with good conductivity of Li-ions and plasticity for a more stable solid electrolyte interface (Greier [0055, 0058-0059, 0064]). 
Nie, which is analogous in the art of ensuring ideal electrode/electrolyte interfacing, teaches that interface softening is a beneficial technique to improve interfacial contact between electrode and electrolyte (Nie, Introduction section) which agrees with the plasticizing use of lithium salt additive as disclosed by Greier (Greier [0059, 0064]). Nie also teaches that polyethylene oxide (PEO) is a good choice for the polymer electrolyte to be used with lithium salts since it has excellent compatibility, low cost, and easy fabrication (Nie “Interface between Cathode and Solid Polymer Electrolyte” and Conclusion sections). 
Therefore, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the electrode/electrolyte interfaces of modified Greier (between the anode member layer and the solid electrolyte member layer and/or between the solid electrolyte member layer and the cathode member layer) by placing a layer of polymer (PEO) with added lithium salt (LiTFSI) as taught by Greier and Nie to achieve the benefits of cost-effective, easy manufacturing and improved interfacial contacts between electrodes and electrolytes.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greier et al. (US 2012/0141881 A1) in view of Trevey et al. (US 2012/0301778 A1) and Mao et al. (US 2011/0070498 A1).
Regarding claim 1, Greier discloses a solid-state lithium-ion battery cell (lithium ion cell, [0028]) comprising

a solid electrolyte member which is in the form of a layer comprising bonded solid electrolyte particles of a second electrolyte composition (electrolyte layer 460, Fig. 4; can contain one or more additional electrolyte layers per [0042]), the solid electrolyte layer having a two-dimensional size and shape (Fig. 4) with opposing facial sides and a uniform thickness up to about 500 micrometers (electrolyte about 25 100 µm thick, [0068]), the solid electrolyte layer having a first facial side facing toward a facial side of the anode layer and an opposing facial side (see annotated Fig. 4 below);
a cathode member which is in the form of a layer having a two-dimensional size and shape with opposing facial sides (positive electrode 440, Fig. 4) and a uniform thickness up to about 500 micrometers (cathode about 35 µm thick, [0068]; electrode thickness upper limit important for ion conduction, [0014]), the cathode layer comprising a bonded mixture of particles of cathode active material and solid electrolyte particles of a third solid electrolyte composition (catholyte 464, Fig. 4; composite cathode in [0030] and Fig. 2C) the cathode layer having a first facial side facing toward the opposing facial side of the layer of solid electrolyte particles (460 between 420/440 – see annotated Fig. 4 below); and
a co-extensive interlayer film placed in face-to-face contact between opposing facial sides of the anode layer and the solid electrolyte layer or between opposing facial sides of the 
the first solid electrolyte composition, the second solid electrolyte composition, and the third solid electrolyte composition being such that at least one of the solid electrolyte compositions is different from the other two solid electrolyte compositions (different electrolytes used so that anolyte layer is stable against anode and catholyte is stable against cathode to achieve high voltage, Abstract and [0031]; additional electrolyte layer between anolyte and catholyte can be included, [0042]).

    PNG
    media_image1.png
    803
    692
    media_image1.png
    Greyscale

(of anode active material and solid electrolyte particles of a first solid electrolyte composition) having maximum dimensions in the nanometer and micrometer range up to about 1000 micrometers; the solid electrolyte particles (of a second electrolyte composition) having maximum dimensions in the nanometer and micrometer range up to about 1000 micrometers; and the respective particles (of cathode active material and solid electrolyte particles of a third solid electrolyte composition) having maximum dimensions in the nanometer and micrometer range up to about 1000 micrometers.
	Trevey, which is analogous in the art of multilayer electrolytes chosen for tailored stability relative to each the anode and cathode active materials (see Trevey [0032] and Fig. 1), teaches that to increase ionic conductivity and increase interfacial contact between the electrolyte layers and the respective electrodes, average particle sizes are controlled via ball-milling to an upper limit of 20µm for both the electrolyte layers and the lithium metal composite oxide cathode electroactive material (Trevey [0029, 0033]).
	Mao teaches a similar technique (ball-milling to achieve desirably small particles, Mao [0034-0038]) to that of Trevey that can be employed to carbonaceous (graphite, Mao [0038]) anode active material in order to limit the average particle size to an upper value of 100µm to achieve desirable high specific capacity (Mao [0035]).
From these teachings of Trevey and Mao, a person having ordinary skill in the art would find it obvious, at the time of filing, to optimize the upper limits of the particle sizes for all electrolyte and electrode active materials of Greier (since Greier is silent on the selection of particle sizes) so that increased interfacial contact, increased conductivity, and high capacity could be achieved. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) – see MPEP 2144.05(I). Moreover, "where the general conditions In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) – see MPEP 2144.05(II).

Regarding claim 2, modified Greier teaches the limitations of claim 1 above and teaches that each of the three solid electrolyte compositions is different from the other two solid electrolyte compositions (different electrolytes used so that anolyte layer is stable against anode and catholyte is stable against cathode to achieve high voltage, Greier Abstract and [0031]; additional electrolyte layer between anolyte and catholyte can be included, Greier [0042]).
	
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greier in view of Trevey and Mao as applied to claim 1 above, and further in view of Nie et al. (Front. Chem. 2018).
Regarding claims 6 and 11, (modified) Greier teaches all limitations of claims 1 and 19 above but fails to explicitly teach an interlayer film (understood by Examiner to refer to the “co-extensive interlayer film” – see Claim Objections section above regarding claims 6 and 11) comprising a mixture of polyethylene oxide and lithium bis(trifluoromethanesulfonyl)imide is placed between the anode member layer and the solid electrolyte member layer, or between the solid electrolyte member layer and the cathode member layer, or in both locations. 
Grier does teach the use of second polymer electrolyte layer(s) between electrolytes and ceramic electrolyte (Greier [0035, 0039]) and teaches that the use of polymers such as polyolefins with added lithium salts – including lithium bis(trifluoromethanesulfonyl)imide, LiN(CF3SO2)2 (LiTFSI) – is 
Nie, which is analogous in the art of ensuring ideal electrode/electrolyte interfacing, teaches that interface softening is a beneficial technique to improve interfacial contact between electrode and electrolyte (Nie, Introduction section) which agrees with the plasticizing use of lithium salt additive as disclosed by Greier (Greier [0059, 0064]). Nie also teaches that polyethylene oxide (PEO) is a good choice for the polymer electrolyte to be used with lithium salts since it has excellent compatibility, low cost, and easy fabrication (Nie “Interface between Cathode and Solid Polymer Electrolyte” and Conclusion sections). 
Therefore, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the electrode/electrolyte interfaces of modified Greier (between the anode member layer and the solid electrolyte member layer and/or between the solid electrolyte member layer and the cathode member layer) by placing a layer of polymer (PEO) with added lithium salt (LiTFSI) as taught by Greier and Nie to achieve the benefits of cost-effective, easy manufacturing and improved interfacial contacts between electrodes and electrolytes.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greier in view of Trevey and Mao as applied to claim 1 above, and further in view of Nie et al. (Front. Chem. 2018) and Mulcare ("Solid electrolytes open doors to solid-state batteries", Electronic Specifier 2016).
Regarding claim 10, modified Greier teaches the limitations of claim 1 and teaches:
the anode layer comprises a bonded mixture of graphite particles as anode active material (graphite is capable of absorbing/releasing Li-ions and thus can be used as negative electrode active material, Greier [0028]) and particles of solid electrolyte (composite electrode of mixed ceramic electrolyte particles with anode active material, Greier [0036]);
the cathode layer comprises a bonded mixture of coated LiNi0.5Mn1.5O4 particles of cathode active material (positive electrode active material formula examples in Greier [0027] encompass this; cathode particles are optionally coated with ceramic electrolyte, Greier [0030, 0040]) and particles of solid electrolyte (particles of ceramic electrolyte are mixed with cathode active materials, Greier [0030]). 

Modified Greier fails to teach: 
Li9.6P3S12 as solid electrolyte particles as those in the anode layer,
the solid electrolyte layer comprises bonded particles of Li10GeP2S12, and
LiNbO3 as the coating on cathode active material particles, nor Li7La3Zr2O12/polyvinylidene fluoride/lithium bis(trifluoromethanesulfonyl)imide hybrid electrolyte as solid electrolyte particles as those in the cathode layer.

(i) Regarding Li9.6P3S12 as solid electrolyte particles in the anode layer:
Mulcare, which is analogous in the art of high power all-solid-state batteries (Mulcare article Introduction section), teaches a lithium-based superionic conductor material with the structure Li9.6P3S12 for use as the solid electrolyte to achieve high energy, high power densities, and very small internal resistance levels, all of which allow the cells to be stacked close together without interference (Mulcare article “Significance section). Furthermore, Mulcare teaches the use of this Li9.6P3S12 solid electrolyte material in an all-solid state battery to achieve a long lifespan with ideal charging speed and cycling characteristics (Mulcare article Introduction and “Significance” sections). 
Since the graphite anode layer as taught by Greier [0028] and [0036] is capable of absorbing/releasing Li-ions and can include solid electrolyte (anolyte) particles mixed in to form the composite anode, a person with ordinary skill in the art, at the time of filing, would find it obvious to 9.6P3S12 as a superionic Li-conductor as taught by Mulcare would be an obvious selection as the solid electrolyte particles in the composite anode of modified Greier because a person having ordinary skill in the art would be motivated to design a battery with high energy, high power densities, very small internal resistance levels, long lifespan cycling characteristics, and fast charging speed, all as taught by Mulcare. 

(ii) Regarding Li10GeP2S12 as solid electrolyte particles:
Nie, which is analogous in the art of ensuring ideal electrode/electrolyte interfacing, teaches that solid sulfide electrolytes have good stability and superior lithium conductivity, giving a material example of Li10GeP2S12 (Nie “Interface Between Cathode and Solid Sulfide Electrolyte” section). Greier [0042] does not teach the material selection of the optional additional electrolyte layer between the composite anode/anolyte and cathode/catholyte layers. 
Since the battery of modified Greier is Li-conduction, a person having ordinary skill in the art, at the time of filing, would find it obvious to select a solid electrolyte layer with good stability and superior lithium conductivity to further facilitate Li-conduction; the solid sulfide electrolyte Li10GeP2S12 as taught by Nie would be an obvious selection to achieve these benefits.

(iii) Regarding Li7La3Zr2O12 (LLZO)/polyvinylidene fluoride (PVDF)/lithium bis(trifluoromethanesulfonyl)imide (LiTFSI) hybrid electrolyte as solid electrolyte particles in the cathode layer:
3SO2)2) is beneficial to increase the electrolyte conductivity (Greier [0059, 0063]). 
Nie teaches that oxide-based solid electrolytes exhibit good compatibility with high voltage cathodes, and that typical solid oxide electrolytes include garnet-type Li7La3Zr2O12 (LLZO) (Nie “Interface between Cathode and Solid Oxide Electrolyte” section). Additionally, Nie teaches that composite/hybrid ceramic-polymer electrolytes are favorable in terms of interfacial contact, strength, and flexibility (Nie Table 1 and Conclusion section) and that such can contain garnet-type ceramic with a polymer and with LiTFSI (Nie “Solid Composite Electrolyte Design and Interface Optimization” section).
Though Li7La3Zr2O12 is not specifically disclosed by Greier as a catholyte ceramic material option, Greier [0041] teaches that the selected catholyte must be stable/compatible with the positive active material. A person having ordinary skill in the art, at the time of filing, would find it obvious to modify the ceramic catholyte of Greier to be Li7La3Zr2O12 with the motivation to achieve good stability when used with high capacity active material, as taught by Nie. 
From these additional teachings of Greier and Nie, a person having ordinary skill in the art, at the time of filing, would find it obvious to use a hybrid ceramic-polymer electrolyte (such as LLZO and + conductivity of this hybrid catholyte. 

(iii) Regarding LiNbO3-coated cathode active material particles:
Nie teaches that cathode-coating is a beneficial technique to effectively improve the physical contact, diminish interfacial side reactions, and mitigate the space charge layer between cathode active material and electrolyte material (Nie Introduction section). Nie teaches that for a stable interface layer with high Li+ conductivity and low electrical conductivity, Li-compounds such as LiNbO3 are favorable interface components (Nie Conclusion section). 
Since modified Greier [0030, 0040] teaches that cathode active material particles can be coated by ceramic electrode material, a person with ordinary skill in the art, at the time of filing, would find it obvious to select the coating material LiNbO3 as taught by Nie to coat the cathode active particles of Greier with the motivation of creating a stable interface between the cathode/catholyte in the composite electrode of Greier. 

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greier in view of Trevey and Mao as applied to claim 1, and further in view of Asl et al. ("Inorganic solid/organic liquid hybrid electrolyte for use in Li-ion battery", Electrochimica Acta, 2012) and Nakamura (“Glyme-LiTFSI Complex as Electrolytes for Lithium Secondary Batteries”, Electrochemical Society, Abs. 2008). 
Regarding claims 9, modified Greier teaches the limitations of claim 1 but fails to teach the anode layer, the layer of solid electrolyte, and the cathode layer are porous and are uniformly infiltrated with a liquid electrolyte conductive of lithium cations and compatible with the solid electrolyte. Greier teaches that porous electrode and electrolyte components have drawbacks but that such components are conventional in the art (Greier [0002, 0014-0016]). Still, Greier discloses that the all-solid state battery of the invention can still have electrode pore volumes up to 25% (Greier [0020]).
Asl, which is analogous in the art of improving Li-ion battery performance, teaches that all-solid state batteries have deficiencies in specific capacity, rate capability, and cycle life when compared to liquid batteries, even when the all-solid state batteries employ electrolyte-coated active materials as the electrodes and fast Li-ion conducting materials such as LLZO, LPS, or LGPS as the electrolyte (Asl Introduction, 3rd paragraph). Asl teaches that such deficiencies arise due to poor interfacial solid/solid contact between the electrodes/electrolyte and that such could be overcome by introducing Li-ion conducting liquid electrolyte in addition to the solid materials which lowers the impedance and makes the interface more effective at ion conduction (Asl Abstract, Introduction paras. 3-4, and Fig. 7(b)).
A person having ordinary skill in the art, at the time of filing, would have been motivated by this teaching of Asl to improve upon the all-solid state battery taught by Greier infiltrating the layers with an additional liquid electrolyte to form a hybrid battery as taught by Asl to gain the benefit of even better interface contact and Li-ion conductivity between all the layers of electrodes and electrolyte.

Regarding claim 18, modified Greier teaches the limitations of claim 9 above but fails to teach that the liquid electrolyte is lithium bis (trifluoromethane sulfonyl) imide-triethylene glycol dimethyl ether ionic liquid.
Nakamura, which is analogous in the art of improving Li-ion battery performance, teaches the use of a triglyme–LiTFSI equimolar complex (i.e., lithium bis (trifluoromethane sulfonyl) imide-triethylene glycol dimethyl ether ionic liquid) as a liquid electrolyte with high thermal stabilities for lithium secondary batteries and teaches that this complex stays in liquid state at room temperature and has not only low vapor pressure (low volatility for improved safety) but also high ionic conductivities (see Nakamura Abstract and Fig. 2). A person having ordinary skill in the art would be motivated by the high Li-ion conductivity and improved safety of the triglyme–LiTFSI ionic liquid as taught by Nakamura to substitute such for the liquid electrolyte taught by Asl in modified Greier to achieve equally functional but safer results of a hybrid solid state battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (“Multilayer Composite Solid Electrolytes for Lithium Ion Batteries”, Syracuse University, 2016) teaches (on page 14) that LiTFSI specifically is good at plasticizing PEO; this reads on the selection of materials for the interlayer of instant claims 6, 11, and 20.

Fujiki et al. (US 2016/0049646 A1) teaches:
active particle diameter range up to 10µm [0056] – relates to instant claim 1;
electrolyte diameter can be same as that of cathode; cathode and electrolyte particles are integrated; anode electrolyte particles are integrated [0149-0155] – relates to instant claims 1 and 19;
coating active material to suppress side reactions [0051-0052]; cathode coating material can include Li and Nb [0073] – relates to instant claim 10;
cathode material example of LiNi0.5Mn1.5O4 [0064]; anode material example of graphite [0085]; solid electrolyte layer material is sulfide-based – relates to instant claim 10;

Ren et al. (US 2019/0140322 A1) teaches stable battery performance at high voltages [0003-0005] with cathode and anode materials (Ren claim 1 and [0008]) same as those of instant claim 10 and teaches use of LiTFSI salt + triglyme solvent (Ren claims 5-6 and [0006]) which reads on the liquid electrolyte selection of instant claim 18.

Kim et al. (“A nano-LiNbO3 coating layer and diffusion-induced surface control towards high-performance 5 V spinel cathodes for rechargeable batteries”, J. Mater. Chem. A, 2017) teaches (see Abstract and Conclusion) that the surface of a spinel LiNi0.5Mn1.5O4 cathode was modified with a nano-LiNbO3 coating layer as a protective layer which effectively suppressed the side reaction between the cathode and the electrolyte, thus providing outstanding cycling performance of the cathode, especially at elevated temperatures.

Watanabe (US 2020/0161710 A1) teaches:
the use of multilayered solid electrolyte to work separately with the positive and negative electrodes (layers 8 and 3 in Fig. 3D and [0075]) – reads on instant claims 1, 2, and 10 limitations of SE1, SE2, and SE3 being different; 
LGPS for lithium absorption layer (layer 7 in fig 3D, [0020, 0070]) – correct positioning and material as SE2 in instant claim 10;
Graphite negative electrode [0088]; Li-Mn spinel cathode formulas [0081]; LPS and LLZO electrolyte examples [0077-0078] – related to instant claim 10;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.W./
Examiner, Art Unit 1728                                                                                                                                                                                         
/Maria Laios/Primary Examiner, Art Unit 1727